Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 21, 2004 (People v Borrell, 8 AD3d 583 [2004]), affirming two judgments of the Supreme Court, Queens County, rendered June 11, 1998, under indictment No. 3794/94, and December 10, 1998, under indictment No. 4841/94, respectively.
Ordered that the application is denied.
*872The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Ramchair, 8 NY3d 313 [2007]; People v Stultz, 2 NY3d 277 [2004]). We note that the denial of this application is without prejudice to the defendant seeking relief in the Supreme Court, Queens County, if he be so advised, pursuant to CPL 440.20. Miller, J.P., Mastro, Rivera and Ritter, JJ., concur.